     Case 2:20-cv-00379 Document 30 Filed 11/13/20 Page 1 of 9 PageID #: 167

                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


ROBERT DIXON,
                          Plaintiff,

v.                                            CIVIL ACTION NO. 2:20-cv-00379


CITY OF ST. ALBANS et al.,

                          Defendants.


                             MEMORANDUM OPINION

       Pending before the Court is the motion filed by Defendants, City of St. Albans,

St. Albans Police Department, Patrolman M.W. Fisher, Patrolman Perry, and

Detective J.D. Lucas, to dismiss the claims of Plaintiff Robert Dixon for claims made

pursuant to 42 U.S.C § 1983 as well as state common and statutory law.

       For the reasons stated herein, the Motion is GRANTED IN PART and

DENIED IN PART.


I.     BACKGROUND

       According to the Amended Complaint, On March 26, 2019, Plaintiff Robert

Dixon (“Dixon”) was arrested in the home of a friend in St. Albans, West Virginia for

domestic battery and obstruction. [ECF No. 14 at ¶4]. Dixon alleges that he heard the

officers kicking in the locked door to the residence, and that when he unlocked the

door, Defendants Patrolman Fisher, Patrolman Perry, and Det. Lucas kicked in the

door, punched him in the eye and ordered him to the ground. Id. at ¶5. Dixon alleges

                                          1
     Case 2:20-cv-00379 Document 30 Filed 11/13/20 Page 2 of 9 PageID #: 168

that he complied with this order and that once he was on the ground and had placed

his hands behind his back, the officers began kicking and beating him about the back,

knee and ribs. Id. Dixon further states that the officers taunted him and swore at him

while they punched and kicked him. Id. at ¶6. He also alleges that the officers did not

have a lawful arrest or search warrant when they entered the home. Id. at ¶4.

       On December 13, 2019, Dixon commenced a civil action in the Circuit Court of

Kanawha County, West Virginia asserting claims against Defendants for violations

of    his   Fourth    Amendment        rights,   common     law    assault,     battery,

recklessness/malicious conduct, negligence, and bystander liability/deliberate

indifference in violation of 42 U.S.C. § 1983. Defendants removed the action to this

Court on June 4, 2020. [ECF No. 1]. Dixon filed an Amended Complaint on June 30,

2020. [ECF No. 14] Defendants filed the pending motion on August 11, 2020. [ECF

No. 17]. Dixon filed a timely response on August 25, 2020 [ECF No. 24], and

Defendants timely replied on September 1, 2020 [ECF No. 26]. As such the motion is

fully briefed and ripe for adjudication.

       In their memoranda in support of their motion to dismiss, Defendants argue

that Dixon improperly attempts to support a claim of negligence by alleging

intentional conduct; that—even if Dixon can satisfy the elements of a claim for

negligence—the City of St. Albans is immune from suit; and that the Amended

Complaint fails to rise to the level of plausibility under Iqbal and Twombly.




                                           2
      Case 2:20-cv-00379 Document 30 Filed 11/13/20 Page 3 of 9 PageID #: 169

II.     LEGAL STANDARD

        A pleading must include “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see McCleary-Evans v.

Md. Dep't of Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015)

(stating that this requirement exists “to give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests” (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007))). To withstand a motion to dismiss made pursuant to

Federal Rule of Civil Procedure 12(b)(6), a complaint must plead enough facts “to

state a claim to relief that is plausible on its face.” Wikimedia Found. v. NSA/Central

Sec. Serv., 857 F.3d 193, 208 (4th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Iqbal, 556 U.S. at 678. Stated another way, the factual

allegations in the complaint “must be sufficient ‘to raise a right to relief above the

speculative level.'“ Woods v. City of Greensboro, 855 F.3d 639, 647 (4th Cir. 2017)

(quoting Twombly, 550 U.S. at 555). Well-pleaded factual allegations are required;

labels, conclusions, and a “formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555; see also King v. Rubenstein, 825 F.3d 206,

214 (4th Cir. 2016) (“Bare legal conclusions ‘are not entitled to the assumption of

truth’ and are insufficient to state a claim.” (quoting Iqbal, 556 U.S. at 679)).

        In evaluating the sufficiency of a complaint, the court first “identif[ies]

pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. The court then “assume[s] the[] veracity”
                                            3
       Case 2:20-cv-00379 Document 30 Filed 11/13/20 Page 4 of 9 PageID #: 170

of the complaint's “well-pleaded factual allegations” and “determine[s] whether they

plausibly give rise to an entitlement to relief.” Id. Review of the complaint is “a

context-specific task that requires [the court] to draw on its judicial experience and

common sense.” Id. “[T]o satisfy the plausibility standard, a plaintiff is not required

to plead factual allegations in great detail, but the allegations must contain sufficient

factual heft to allow a court, drawing on judicial experience and common sense, to

infer more than the mere possibility of that which is alleged.” Nanni v. Aberdeen

Marketplace, Inc., 878 F.3d 447, 452 (4th Cir. 2017) (internal quotation marks

omitted).


III.     DISCUSSION

         Counts I and V of the Amended Complaint are brought against the individual

officers under 42 U.S.C § 1983 for violations of his Fourth Amendment rights. Count

II is directed against the individual officers for state law assault and battery. In

Count III, Dixon alleges that the individual officers-Defendants were wanton and

reckless as contemplated by the statutory liability provision for government

employees under W. Va. Code § 29-12A-5. Count IV is against the City of St. Albans

for statutory liability under the Governmental Tort Claims and Insurance Liability

Act, W. Va. Code § 29-12A et. seq (“Tort Claims Act”) based upon the alleged

negligence of the officers in their official capacities for failing to intervene to stop the

use of excessive force against Dixon.

         I will first analyze the claim against the City of St. Albans before addressing

the various claims brought against the individual defendants.


                                             4
   Case 2:20-cv-00379 Document 30 Filed 11/13/20 Page 5 of 9 PageID #: 171

      A.    Count IV: Negligence by the Individual Officers and Statutory
      Liability Against the City of St. Albans

      In Count IV, Dixon claims that the defendant officers—whom he names in

their official capacities for purposes of this claim—were negligent in allowing the

other officers to beat him. Dixon’s claim against the City is premised on the

statutory liability for negligence found in W.Va. Code § 29-12A-4(c)(2). That section

provides, in pertinent part:

      (c)Subject to sections five and six of this article, a political subdivision is
      liable in damages in a civil action for injury, death, or loss to persons or
      property allegedly caused by an act or omission of the political
      subdivision or of any of its employees in connection with a governmental
      or proprietary function, as follows:

       ...

             (2) Political subdivisions are liable for injury, death, or loss
             to persons or property caused by the negligent performance
             of acts by their employees while acting within the scope of
             employment.

      Defendants assert that a political subdivision’s liability for injury, loss, or

death caused by the negligence of its employees is conditioned upon the absence of

any applicable immunity provision set forth in Section 5 of the Tort Claims Act,

specifically the “police and fire protection” immunity. W. Va Code 29-12A-5(a)(5);

Albert v. City of Wheeling, 238 W. Va. 129, 792 S.E.2d 628, 631 (2016) (noting that

“subsection 4(c) begins with the disclaimer that the subsequent grants of liability are

expressly made [s]ubject to section five [§ 29-12A-5] and six [§ 29-12A-6].’”); Hose v.

Berkeley Cty. Planning Comm'n, 194 W. Va. 515, 460 S.E.2d 761 (W. Va. 1995)

(same).

      Dixon on the other hand relies on Smith v. Burdette, 211 W. Va. 477, 566
                                            5
   Case 2:20-cv-00379 Document 30 Filed 11/13/20 Page 6 of 9 PageID #: 172

S.E.2d 614 (W. Va. 2002) which held that Section 5(a)(5) of the Torts Claim Act “does

not provide immunity to a political subdivision for the negligent acts of the political

subdivision’s employee performing acts in furtherance of a method of providing police,

law enforcement or fire protection.” Id. at 618. In Smith, the plaintiff alleged that a

police officer negligently drove his cruiser through a red light and collided with his

vehicle. 566 S.E.2d at 616. The West Virginia Supreme Court concluded the city,

which employed the officer, was not entitled to immunity, reasoning that immunity

under West Virginia Code § 29-12A-5(a)(5) is limited to the “decision-making or the

planning process in developing a governmental policy, including how that policy is to

be performed.”Id. However, as this Court explained recently in Taylor v. Clay Cty.

Sheriff’s Dept., no. 2:19-cv-00387, 2020 U.S. Dist LEXIS 30577 (S.D. W. Va. Feb. 24,

2020), in deciding Albert, the Supreme Court of Appeals effectively overruled Smith.

Id. at *16. In Albert, the Supreme Court revisited the limitation of police protection

immunity announced in Smith:

             [s]tatutory immunity exists for a political subdivision under the
      provisions of West Virginia Code § 29-12A-5(a)(5) if a loss or claim
      results from the failure to provide fire protection or the method of
      providing fire protection regardless of whether such loss or claim,
      asserted under West Virginia Code § 29-12A-4(c)(2), is caused by the
      negligent performance of acts by the political subdivision's employees
      while acting within the scope of employment. To the extent that this
      ruling is inconsistent with syllabus point five of Smith v. Burdette, 211
      W. Va. 477, 566 S.E.2d 614 (2002), the holding as it pertains to the
      negligent acts of a political subdivision’s employee in furtherance of a
      method of providing fire protection is hereby overruled

       Albert, 792 S.E.2d at 632. Therefore, the immunity for employee negligence is

not limited to policy questions as held in Smith but extends to all police and fire

protection related employee negligence. Taylor at *16. Because the alleged negligence
                                          6
   Case 2:20-cv-00379 Document 30 Filed 11/13/20 Page 7 of 9 PageID #: 173

of the officers would fall within the exception to the waiver of immunity for police

protection set forth in Section 5 of the Tort Claims Act, I find that the City of St.

Albans is immune from liability on Count IV.

      Even if the city were not afforded immunity for negligent conduct by the

officers in this case, it is well established that intentional acts cannot form the basis

of a claim for negligence. Smith v. Lusk, 533 F. App'x 280, 284 (4th Cir. 2013) (citing

Stone, 32 S.E.2d at 748 (noting that “intentional acts are not encompassed by general

negligence principles”)); Weigle v. Pifer, 139 F. Supp. 3d 760, 780 (S.D. W. Va. 2015)

(“A mere allegation of negligence does not turn an intentional tort into negligent

conduct.”) (citations omitted). This Court has previously explained that “[c]onduct

that supports a negligence claim can be distinguished from conduct that supports an

intentional tort claim by examining the subjective intent of the alleged tortfeasor.”

Id. Specifically, “[i]ntentional torts, as distinguished from negligent or reckless torts

. . . generally require that the actor intend ‘'the consequences of an act,’ not simply

‘the act itself.’” Id. (quoting Kawaauhau v. Geiger, 523 U.S. 57, 62, (1998)); see also

Mandolidis v. Elkins Indus., Inc., 161 W. Va. 695, 246 S.E.2d 907, 913-14 (W. Va.

1978) (“The law of this jurisdiction recognizes a distinction between negligence,

including gross negligence, and wilful [sic], wanton, and reckless misconduct. The

latter type of conduct requires a subjective realization of the risk of bodily injury

created by the activity and as such does not constitute any form of negligence.”)

(superseded by statute on other grounds). Throughout the Amended Complaint,

Dixon characterized the acts by all of the officers as willful, wanton, reckless, and

malicious. He alleged that all of them broke down the door of the residence where
                                           7
    Case 2:20-cv-00379 Document 30 Filed 11/13/20 Page 8 of 9 PageID #: 174

Dixon was staying, detained him, and beat him with the intent of causing harm and

humiliation. See, e.g., ECF No. 14 ¶¶6, 9, 19. Such characterizations may not

simultaneously support an allegation of negligence.

       Furthermore, because Dixon conceded that the individual officers are immune

from negligence in their official capacities [ECF No. 14 at 22], I need not address

those arguments.

       Accordingly, the City is not susceptible to the instant suit and the claims

against it are DISMISSED.

       B.     Claims Against the Individual Officers

       Defendants also move to dismiss Dixon’s claims against the individual officers

for violation of his Fourth Amendment rights and assault and battery as

insufficiently pleaded under Iqbal and Twombly. [ECF No. 18 at 14–16]. Defendants

argue that the claims in Counts I, II III, and V fail to put the individual defendants

on notice by “impermissibly engaging in group pleading.” Id. While the allegations in

the Amended Complaint are sparse, I find they are sufficiently plausible to allow

further factual development.

       It is not necessary in the Fourth Amendment context to establish definitively

which officers applied excessive force. Lester v. City of Gilbert, 85 F. Supp. 3d 851,

858 (S.D. W. Va. 2015). Additionally, an officer may be liable under § 1983 on a theory

of bystander liability, if he: (1) knows that a fellow officer is violating an individual’s

constitutional rights; (2) has a reasonable opportunity to prevent the harm; and (3)

chooses not to act. Id. at *14–15. Finally, West Virginia “permits a plaintiff who has

asserted a Section 1983 claim against a law enforcement officer to pursue an
                                            8
      Case 2:20-cv-00379 Document 30 Filed 11/13/20 Page 9 of 9 PageID #: 175

independent claim for assault, battery or other common law intentional tort even if

those claims arise from the same facts as the Section 1983 claim.”Weigle v. Pifer, 139

F. Supp. 3d 760, 775 (S.D. W. Va. 2015).

        The Amended Complaint does not assert which Defendants threw which

punches but it does permit the reasonable inference that these Defendants are liable

for the alleged misconduct. Iqbal, 556 U.S. at 678. Dixon alleges that, without a valid

warrant, the Defendant Officers, while acting under color of state law, kicked down

the door, restrained him, and beat him while he was restrained and while he was

complying with their orders. It further allows for the plausible inference that the

officers could have stopped this conduct and failed to do so. Taking these allegations

as true—as I am required to do at this stage—I find that Plaintiff has sufficiently

stated claims for alleged violations of the Fourth Amendment and state law torts.

        Accordingly, the motion to dismiss this claim is DENIED as to the individual

Defendants.


IV.     SUMMARY

        For the reasons stated herein, the motion to dismiss [ECF No. 17] is

GRANTED as to Count IV against the City of St. Albans and DENIED as to the

individual officers for the claims in Counts I, II, III and V.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                                ENTER: November 13, 2020




                                            9
